Case 2:19-cv-00655-JES-MRM Document 41 Filed 04/24/20 Page 1 of 10 PageID 457



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

GREGORY C. PRICE,

                Plaintiff,

v.                                           Case No:   2:19-cv-655-FtM-29MRM

LAKEVIEW        LOAN     SERVICING,
LLC,

                Defendant.



                                  OPINION AND ORDER

      This matter comes before the Court on review of defendant’s

Motion     to    Dismiss       (Doc.   #10)     filed   on   September   13,   2019.

Plaintiff filed a Response in Opposition (Doc. #31) on October 17,

2019.     For the reasons set forth below, the motion is granted.

                                              I.

      On    July       19,    2019,    pro    se   plaintiff   Gregory   C.    Price

(Plaintiff) filed a Complaint1 against defendant Lakeview Loan

Servicing, LLC (Defendant) in the Circuit Court of the Twentieth

Judicial Circuit in and for Charlotte County, Florida.                   (Doc. #3.)

The Complaint asserts claims against Defendant for breach of

contract (Count I); fraud (Count II); violation of the Racketeer




      1Plaintiff’s pleading is titled as a “Court of Record Tort
Claim Petition and Request for a Hearing or Trial by Jury.” The
Court refers to this document as a “Complaint.”
Case 2:19-cv-00655-JES-MRM Document 41 Filed 04/24/20 Page 2 of 10 PageID 458



Influenced and Corrupt Organization Act (Count III); “Lack of

Jurisdiction” (Count IV); and financial discrimination (Count V).

On September 6, 2019, Defendant removed the action to this Court

on the basis of federal question jurisdiction.               (Doc. #1.)

       Even      liberally     construing     Plaintiff’s     Complaint,    the

underlying facts of this case are unclear to the Court.                     The

Complaint appears to allege that Defendant demanded payment from

Plaintiff on a debt Plaintiff does not owe Defendant.                 Defendant

now moves to dismiss the Complaint because (1) the Complaint is a

shotgun    pleading;     (2)     Plaintiff   failed   to    effect   sufficient

service of process; and (3) Plaintiff failed to state a legally

sufficient cause of action.

                                            II.

       Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”           Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).          To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”           Id. at 555.        See also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).                This requires

“more     than     an   unadorned,     the-defendant-unlawfully-harmed-me



                                        2
Case 2:19-cv-00655-JES-MRM Document 41 Filed 04/24/20 Page 3 of 10 PageID 459



accusation.”       Ashcroft    v.    Iqbal,    556    U.S.         662,   678    (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth,” Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare    recitals   of   the    elements       of   a    cause      of    action,

supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678.     “Factual allegations that are merely consistent

with    a   defendant’s   liability     fall    short         of    being      facially

plausible.”    Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir. 2012) (citations omitted).        Thus, the Court engages in a two-

step approach: “When there are well-pleaded factual allegations,

a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.”                      Iqbal, 556

U.S. at 679.

       A pleading drafted by a party proceeding pro se, like the

Complaint in this case, is held to a less stringent standard than

one drafted by an attorney and is liberally construed.                         Jones v.

Fla. Parole Comm'n, 787 F.3d 1105, 1107 (11th Cir. 2015)(citation

omitted).     Nonetheless, a pro se pleading “must suggest (even if

inartfully) that there is at least some factual support for a



                                       3
Case 2:19-cv-00655-JES-MRM Document 41 Filed 04/24/20 Page 4 of 10 PageID 460



claim; it is not enough just to invoke a legal theory devoid of

any factual basis.”      Id.

      Shotgun pleadings violate Rule 8 because they “fail to . . .

give the defendants adequate notice of the claims against them and

the grounds upon which each claim rests.”          Weiland v. Palm Beach

Cty. Sheriff's Office, 792 F.3d 1313, 1323 (11th Cir. 2015).2           The

Eleventh Circuit has “condemned shotgun pleadings time and again,”

and encourages district courts to “strike the [pleading] and

instruct counsel to replead the case—if counsel could in good faith

make the representations required by Fed. R. Civ. P. 11(b).”

Jackson v. Bank of Am., N.A., 898 F.3d 1348, 1357 (11th Cir.


      2In Weiland, the Eleventh Circuit identified “four rough
types or categories” of shotgun pleadings:
      The most common type—by a long shot—is a complaint
      containing multiple counts where each count adopts the
      allegations of all preceding counts, causing each
      successive count to carry all that came before and the
      last count to be a combination of the entire complaint.
      The next most common type, at least as far as our
      published opinions on the subject reflect, is a
      complaint that does not commit the mortal sin of re-
      alleging all preceding counts but is guilty of the venial
      sin of being replete with conclusory, vague, and
      immaterial facts not obviously connected to any
      particular cause of action. The third type of shotgun
      pleading is one that commits the sin of not separating
      into a different count each cause of action or claim for
      relief. Fourth, and finally, there is the relatively
      rare sin of asserting multiple claims against multiple
      defendants without specifying which of the defendants
      are responsible for which acts or omissions, or which of
      the defendants the claim is brought against.
Weiland, 792 F.3d at 1321-23.



                                     4
Case 2:19-cv-00655-JES-MRM Document 41 Filed 04/24/20 Page 5 of 10 PageID 461



2018)(citations and quotation omitted); see also Cramer v. Fla.,

117 F.3d 1258, 1263 (11th Cir. 1997)(“Shotgun pleadings . . . exact

an intolerable toll on the trial court's docket.”).

                                            III.

A.    Shotgun Pleading

      The Court agrees with Defendant that Plaintiff’s Complaint is

a shotgun pleading.      While the Complaint does separate each cause

of action, it contains no numbered paragraphs as required by Rule

10(b), it fails to identify which facts apply to a particular cause

of action, and it is comprised of incoherent commentary.                   Such a

pleading fails to give Defendant “adequate notice of the claims

against    [it]   and   the   grounds   upon       which   each   claim    rests.”

Weiland, 792 F.3d at 1323. Plaintiff’s Complaint is thus dismissed

without prejudice.      Jackson, 898 F.3d at 1357.3

      The Court will grant Plaintiff an opportunity to remedy his

pleading deficiencies under the Federal Rules of Civil Procedure.

Should Plaintiff elect to file an Amended Complaint, the Court

encourages Plaintiff to consult the “Litigants without Lawyers”

section     of    the    Middle    District         of     Florida’s      website:

https://www.flmd.uscourts.gov/litigants-without-lawyers.                      This




      3Because the Court dismisses Plaintiff’s Complaint as a
shotgun pleading, the Court need not reach the issue of whether
Plaintiff stated a legally sufficient cause of action.



                                        5
Case 2:19-cv-00655-JES-MRM Document 41 Filed 04/24/20 Page 6 of 10 PageID 462



webpage has tips, answers to frequently asked questions, and sample

forms which may help Plaintiff generate a clear Amended Complaint.

B.    Service of Process

      The Court also agrees with Defendant that Plaintiff failed to

effect sufficient service of process.              A federal court considering

“the sufficiency of process after removal [] does so by looking to

the state law governing process.”                Usatorres v. Marina Mercante

Nicaraguenses,     S.A.,    768   F.2d          1285,   1286   n.1   (11th     Cir.

1985)(citation omitted). Service of process on a limited liability

company such as Defendant is governed by Section 48.062 of the

Florida Statutes.     In relevant part, Section 48.062 provides that:

      (1) Process against a limited liability company,
      domestic or foreign, may be served on the registered
      agent designated by the limited liability company under
      chapter 605. A person attempting to serve process
      pursuant to this subsection may serve the process on any
      employee of the registered agent during the first
      attempt at service even if the registered agent is a
      natural person and is temporarily absent from his or her
      office.

      (2) If service cannot be made on a registered agent of
      the limited liability company because of failure to
      comply with chapter 605 or because the limited liability
      company does not have a registered agent, or if its
      registered agent cannot with reasonable diligence be
      served, process against the limited liability company,
      domestic or foreign, may be served:

            (a) On a member        of       a    member-managed      limited
            liability company;

            (b) On a manager of             a    manager-managed     limited
            liability company; or




                                        6
Case 2:19-cv-00655-JES-MRM Document 41 Filed 04/24/20 Page 7 of 10 PageID 463



            (c) If a member or manager is not available during
            regular business hours to accept service on behalf
            of the limited liability company, he, she, or it
            may designate an employee of the limited liability
            company to accept such service. After one attempt
            to serve a member, manager, or designated employee
            has been made, process may be served on the person
            in charge of the limited liability company during
            regular business hours.

      (3) If, after reasonable diligence, service of process
      cannot be completed under subsection (1) or subsection
      (2), service of process may be effected by service upon
      the Secretary of State as agent of the limited liability
      company as provided for in s. 48.181.

      (4) If the address for the registered agent, member, or
      manager is a residence, a private mailbox, a virtual
      office, or an executive office or mini suite, service on
      the domestic or foreign limited liability company may be
      made by serving the registered agent, member, or manager
      in accordance with s. 48.031.

A plaintiff must perfect service of process on a limited liability

corporation in accordance with Section 48.062 within 120 days after

filing his initial complaint.       Fla. R. Civ. P. 1.070(j).

      Florida law requires “[s]trict compliance with the statutes

governing service of process.”           Schupak v. Sutton Hill Assocs.,

710 So. 2d 707, 708 (Fla. 4th DCA 1998)(citations omitted).            When

a party “fails to strictly comply with these rules, service must

be quashed.”     Brown v. U.S. Bank Nat. Ass'n, 117 So. 3d 823, 824

(Fla. 4th DCA 2013)(citations omitted).          The plaintiff bears the

burden of establishing proper service when the sufficiency of

process is contested.      Reeves v. Wilbanks, 542 F. App'x 742, 746




                                     7
Case 2:19-cv-00655-JES-MRM Document 41 Filed 04/24/20 Page 8 of 10 PageID 464



(11th Cir. 2013)(citing Aetna Business Credit, Inc. v. Universal

Decor & Interior Design, Inc., 635 F.2d 434, 435 (5th Cir. 1981)).

      Here, the Return of Service provides that Plaintiff effected

service    on   Antonio   Chimiente,       Defendant’s       Assistant    General

Counsel, on August 19, 2019.        (Doc. #1-4, p. 11.)           As Plaintiff

appears    to   concede   (Doc.   #31,     p.   9),    Mr.   Chimiente     is   not

Defendant’s registered agent; rather, Defendant’s registered agent

is Brian E. Bomstein.4       Aside from his conclusory assertion that

Plaintiff failed to locate and serve Defendant’s registered agent

despite    using    reasonable    diligence,          Plaintiff   provides        no

explanation for his failure to properly serve Defendant under Fla.

Stat. § 48.062 within 120 days of filing his Complaint.                  Thus, the

Court finds that Plaintiff has failed to carry his burden in

establishing     proper   service    of     process      under    Florida       law.

Plaintiff’s service of process is therefore quashed.                 Brown, 117

So. 3d at 824.

      Should Plaintiff elect to file an Amended Complaint, service

of process shall be governed by federal law.             See 28 U.S.C. § 1448

(“In all cases removed from any State court . . . in which the




      4The Court takes judicial notice of the name of Defendant’s
registered agent, which is a public record and can be accessed at
sunbiz.org. See Horne v. Potter, 392 F. App'x 800, 802 (11th Cir.
2010)(“A district court may take judicial notice of [public
records] without converting a motion to dismiss into a motion for
summary judgment.” (citation omitted)).



                                       8
Case 2:19-cv-00655-JES-MRM Document 41 Filed 04/24/20 Page 9 of 10 PageID 465



service has not been perfected prior to removal, or in which

process served proves to be defective, such process or service may

be completed or new process issued in the same manner as in cases

originally filed in such district court.”).              Thus, if Plaintiff

chooses to file an amended pleading, within sixty (60) days of

such filing he must serve process under Fed. R. Civ. P. 4(h) or

obtain a waiver under Fed. R. Civ. P. 4(d).          See Fed. R. Civ. P.

4(m) (Where a plaintiff fails to timely effect service of process,

a court may “order that service be made within a specified time.”).

      Accordingly, it is now

      ORDERED:

      1.    Defendant’s Motion to Dismiss (Doc. #10) is GRANTED.

      2.    The Complaint is dismissed without prejudice.

      3.    Plaintiff’s service of process is QUASHED.

      4.    Plaintiff may file an Amended Complaint within FOURTEEN

(14) DAYS of the date of this Opinion and Order.

      5.    In   the   event   Plaintiff   elects   to    file   an   Amended

Complaint, Plaintiff must effect service of process in accordance

with the Federal Rules of Civil Procedure no later than SIXTY (60)

DAYS after the date he files the Amended Complaint.




                                     9
Case 2:19-cv-00655-JES-MRM Document 41 Filed 04/24/20 Page 10 of 10 PageID 466



       DONE AND ORDERED at Fort Myers, Florida, this          24th   day of

 April, 2020.




 Copies:
 Parties of record




                                     10
